UDALL, Justice.
Appellant, Clarence Lee King, hereinafter referred to as defendant, was convicted of the crime of assault with a deadly weapon, a felony, with prior conviction, and was sentenced to serve not less than 12 nor more than 15 years in the State Prison. A.R.S. § 13-249 (1956); A.R.S. § 13-1649 (1956).
From the facts material to this appeal, it appears that on May 22, 1964, defendant was charged by information with the crime of assault with a deadly weapon, with a prior conviction. At the arraignment on June 8, 1964, the defendant plead not guilty and denied the prior conviction. Defendant was represented by counsel during this period and at the trial.
The transcript of testimony reveals that on April 12, 1964 the defendant attacked a doorman of a night club in Phoenix, Arizona with a 6" folding knife. The victim suffered a 1" puncture wound on the lower left side of his stomach and a 6" cut on his left bicep. There was testimony that defendant wielded the knife without sufficient provocation, and nothing would indicate the act was done in self-defense.
The defendant was incarcerated in the Arizona State Prison in 1956 for grand theft. At first, defendant denied the prior conviction but subsequently admitted the commission of the prior crime. Because of his recidivism the defendant was sentenced under A.R.S. § 13-1649 (1956).
Defendant filed his notice of appeal in propria persona and counsel was appointed by the trial court pursuant to A.R.S. § 13-161 (1956) to handle his appeal. Counsel advised this Court by written communication that he had searched the record, including the transcript of testimony, and has been unable to find grounds on which an appeal could be based. This Court ordered the appeal be submitted. On examination of the record and transcript we find no reversible error. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964).
Judgment affirmed.
LOCKWOOD, C. J., STRUCKMEYER, V. C. J., and BERNSTEIN and McFARLAND, JJ., concurring.